UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     SHERYL SILBERMAN,                               DOCKET NUMBER
                  Appellant,                         CH-0752-13-0289-I-1

                  v.

     DEPARTMENT OF THE TREASURY,                     DATE: March 2, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Rebecca L. Salawdeh, Esquire, Wauwatosa, Wisconsin, for the appellant.

           Russ Eisenstein, Esquire, Chicago, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     sustained her 15-day suspension. Generally, we grant petitions such as this one
     only when: the initial decision contains erroneous findings of material fact; the
     initial decision is based on an erroneous interpretation of statute or regulation or


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review. We MODIFY
     the initial decision to supplement the administrative judge’s penalty analysis, but
     we agree with the administrative judge that the agency’s penalty did not exceed
     the bounds of reasonableness. Except as expressly modified by this Final Order,
     we AFFIRM the initial decision.

                                       BACKGROUND
¶2        Effective September 5, 2012, the agency suspended the appellant for 15
     days from her GS-11 Revenue Agent position within the Internal Revenue Service
     (IRS) based on the following three charges:       (1) making false statements in
     matters of official interest (22 specifications); (2) misuse of government property
     (22 specifications); and (3) inappropriately disclosing taxpayer information to
     coworkers (1 specification). Initial Appeal File (IAF), Tab 1 at 12-20, 26-28,
     Tab 7, Subtab 4d. The first two charges were based on the appellant’s conduct
     over an approximately 1-year time period during which she allegedly used her
     government-owned computer during work hours for nonwork-related activity and
     failed to properly account for these nonwork time periods on her Examiner’s
     Time Input Documents (EITD). IAF, Tab 1 at 12-18. The third charge was based
     on an incident where the appellant allegedly disclosed taxpayer information to
     two coworkers who did not have a need to know such information. Id. at 19.
                                                                                          3

¶3        The appellant appealed her suspension to the Board and requested a hearing.
     Id. at 1-11. She disputed all three charges and the reasonableness of her 15-day
     suspension.   IAF, Tab 32 at 15-28, 41-45.          She also raised the affirmative
     defenses of retaliation for protected equal employment opportunity (EEO) activity
     and harmful procedural error. 2 Id. at 28-41; see IAF, Tab 28 at 2-3.
¶4        After holding a hearing, the administrative judge issued an initial decision
     affirming the appellant’s suspension. IAF, Tab 34, Initial Decision (ID) at 2, 35.
     The administrative judge sustained all three charges, found a nexus between the
     sustained misconduct and the efficiency of the service, and determined that the
     penalty was within the bounds of reasonableness.                ID at 2-18, 34-35.
     Additionally, she found that the appellant failed to prove her affirmative
     defenses. ID at 18-33.
¶5        The appellant has filed a petition for review of the initial decision. Petition
     for Review (PFR) File, Tab 1. The agency has filed a response in opposition to
     the appellant’s petition for review. PFR File, Tab 4. The appellant has filed a
     reply to the agency’s response. PFR File, Tab 5.

                     DISCUSSION OF ARGUMENTS ON REVIEW
     The administrative judge correctly found that the agency proved the charge of
     making false statements in matters of official interest.
¶6        The agency charged the appellant with 22 specifications of making false
     statements in matters of official interest. IAF, Tab 1 at 12-16. In sustaining all
     22 specifications of the charge, the administrative judge considered the hearing
     testimony of the appellant, the appellant’s supervisor, the deciding official, and
     the agency investigator.      ID at 3-6, 8-10.      The administrative judge also
     considered the appellant’s oral reply to the proposed suspension and the Treasury
     Inspector General for Tax Administration (TIGTA) report of investigation (ROI).

     2
      Although the appellant claimed discrim ination based on her age and sex on the initial
     appeal form, she later decided not to raise such claims. IAF, Tab 1 at 8; see IAF,
     Tab 28 at 2.
                                                                                        4

     ID at 6-11. Based on the record evidence and testimony, the administrative jud ge
     found that the appellant “intentionally made misrepresentations with reckless
     disregard for the truth.” ID at 11.
¶7         In her petition for review, the appellant reiterates her argument that the
     agency failed to prove that she had the requisite intent to sustain the falsification
     charge.   PFR File, Tab 1 at 9-14, Tab 5 at 7-9; see IAF, Tab 32 at 22-25.
     Specifically, she argues that she lacked the intent to defraud the agency because
     “she believed that [the disputed hours] balanced out and that she did actually
     perform work for the Agency for the full time reported on her time sheets” by
     working at home on evenings and weekends. PFR File, Tab 1 at 11. We do not
     find the appellant’s argument persuasive.     Even assuming that she worked the
     disputed hours at home, she still demonstrated a reckless disregard for the truth
     by not properly accounting for her time on her EITDs, which would be sufficient
     to sustain the charge.       See ID at 3, 5-6; Reid v. Department of the
     Navy, 118 M.S.P.R. 396, ¶ 11 (2012).         She also benefited by making false
     statements because she was paid for time during which she conducted nonwork-
     related activity.   See infra ¶¶ 8-10; see also Leatherbury v. Department of the
     Army, 524 F.3d 1293, 1300 (Fed. Cir. 2008). She thus fails to provide on review
     a reason to disturb the administrative judge’s determination that the agency
     proved all 22 specifications of the falsification charge. See Crosby v. U.S. Postal
     Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason to disturb the
     administrative judge’s findings when the administrative judge considered the
     evidence as a whole, drew appropriate references, and made reasoned
     conclusions).

     The administrative judge correctly found that the agency proved the charge of
     misuse of government property.
¶8         The agency charged the appellant with 22 specifications of misuse of
     government property. IAF, Tab 1 at 17-18. In finding that the agency proved all
     22 specifications of this charge, the administrative judge considered the testimony
                                                                                         5

      of the deciding official, the appellant’s supervisor, and the appellant, her training
      history, and the ROI. ID at 12-14.
¶9         In her petition for review, the appellant reiterates her claim that she used
      her computer for work-related reasons during a portion of the times described in
      specifications 2, 14, 16, 17, and 19 of the misuse of government property charge.
      PFR File, Tab 1 at 6, 8-9, Tab 5 at 5-7; see IAF, Tab 32 at 17-20. She also
      repeats her claim that the agency failed to provide any support for specifications
      4 and 20. PFR File, Tab 1 at 7-9, Tab 5 at 6-7; see IAF, Tab 32 at 20-21. In
      order to prove this charge, the agency must show that the appellant used the
      government property as charged, and that such use was improper or unauthorized,
      regardless of whether the misuse was intentional. See Rogers v. Department of
      Justice, 60 M.S.P.R. 377, 388-89 (1994).
¶10        We agree with the administrative judge that the agency proved the charge of
      misuse of government property.        The ROI clearly shows that the appellant
      conducted an approximate amount of nonwork-related activity during each of the
      times described in the contested specifications.      See IAF, Tab 7, Subtab 4c
      at 1178-79, 1182-83. Even assuming that the agency did not prove the contested
      specifications by a preponderance of the evidence, the appellant has not disputed
      the remaining 15 specifications, and we would still sustain the overall charge.
      See Burroughs v. Department of the Army, 918 F.2d 170, 172 (Fed. Cir. 1990)
      (where more than one event or factual specification supports a single charge,
      proof of one or more, but not all, of the supporting specifications is sufficient to
      sustain the charge).

      The administrative judge correctly found that the agency proved the charge of
      inappropriately disclosing taxpayer information to coworkers.
¶11        The agency charged the appellant with one specification of inappropriately
      disclosing taxpayer information to coworkers. IAF, Tab 1 at 19. In sustaining
      this charge, the administrative judge considered the testimony of the agency
      investigator, the appellant’s supervisor, and the appellant, her training record, the
                                                                                        6

      ROI, the appellant’s oral reply to the proposed suspension, and a personnel alert.
      ID at 14-17. The appellant reasserts on review that it was the common practice in
      the office to share taxpayer information with coworkers.       PFR File, Tab 1 at
      17-18, Tab 5 at 9-11; see IAF, Tab 32 at 26-27.          The administrative judge
      considered this argument but found it inherently improbable and unpersuasive.
      ID at 16-17. The appellant has provided no reason to disturb the administrative
      judge’s finding, and we agree with the administrative judge that the agency
      proved this charge for the reasons explained in the initial decision. See Crosby,
      74 M.S.P.R. at 105-06.

      The appellant fails to provide a sufficiently sound reason to overturn the
      administrative judge’s credibility determinations.
¶12          The   appellant    challenges   the   administrative    judge’s   credibility
      determinations, which she made based on the testimony of the appellant, her
      supervisor, the deciding official, and the proposing official. PFR File, Tab 1 at
      4-19, 26, Tab 5 at 4-11; see ID at 7-10, 12-16, 24, 28-29. The Board must give
      deference to an administrative judge’s credibility determinations when they are
      based, explicitly or implicitly, on the observation of the demeanor of witnesses
      testifying at a hearing; the Board may overturn such determinations only when it
      has “sufficiently sound” reasons for doing so.          Haebe v. Department of
      Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002). We find that the appellant has not
      provided any sufficiently sound reason on review to overturn the administrative
      judge’s credibility determinations.
¶13          Specifically, the appellant alleges that the testimony of her supervisor, the
      proposing official, and the deciding official are not credible because of their
      respective bias and retaliatory motive against her. PFR File, Tab 1 at 5, 13-16,
      Tab 5 at 10-11. As explained in more detail in our discussion of the appellant’s
      EEO retaliation claim, see infra ¶¶ 19-23, we find that she did not establish that
      these individuals were biased because of their alleged retaliatory motives against
      her.
                                                                                      7

¶14        Further, the appellant argues that the administrative judge improperly
      ignored and discredited her testimony for being inconsistent, too general,
      uncorroborated, self-serving, and inherently improbable. PFR File, Tab 1 at 5-8,
      10-12, 17-18, Tab 5 at 5-8, 10; see ID at 8-11, 13-14, 16.      She points to her
      coworker’s interview with TIGTA as evidence corroborating her own testimony.
      PFR File, Tab 1 at 11-12, Tab 5 at 8; see IAF, Tab 7, Subtab 4c at 1259-60.
      However, the coworker’s TIGTA interview was part of the record and the
      appellant does not show that the administrative judge erroneously discounted such
      evidence. See Marques v. Department of Health & Human Services, 22 M.S.P.R.
      129, 132 (1984) (the administrative judge’s failure to mention all of the evidence
      of record does not mean that she did not consider it in reaching her decision),
      aff’d, 776 F.2d 1062 (Fed. Cir. 1985) (Table).      The appellant also does not
      establish how her coworker’s interview supports her testimony because it does
      not discuss events within the time period relevant to this appeal. See IAF, Tab 7,
      Subtab 4c at 1259-60.        The appellant’s general disagreement with the
      administrative judge’s credibility determinations does not provide a sufficiently
      sound reason to overturn them.

      The appellant fails to establish that she was harmed by the agency’s alleged delay
      in taking the action.
¶15        On review, the appellant reiterates her argument that she was unduly
      prejudiced by the agency’s delay from the time the misconduct occurred (January
      2009 through January 2010) until she was actually suspended in September 2012.
      PFR File, Tab 1 at 6-7, Tab 5 at 6; see IAF, Tab 7, Subtab 4d, Tab 32 at 45-49.
      We find that the agency did not cause prejudicial delay.         The appellant’s
      suspension may not be sustained if she shows harmful error in the application of
      the agency’s procedures in arriving at its decision to suspend her.      5 U.S.C.
      § 7701(c)(2)(A); see Helms v. Department of the Army, 114 M.S.P.R. 447, ¶ 6
      (2010).   A delay in investigating allegations or initiating disciplinary action
      against an employee may constitute procedural error if a law, regulation, or
                                                                                       8

      agency policy requires that allegations be investigated and/or disciplinary action
      be proposed or taken within a certain time period. See Salter v. Department of
      the Treasury, 92 M.S.P.R. 355, ¶¶ 7-9 (2002). The appellant bears the burden of
      proof to show harmful error by the agency in effecting an adverse action.
      Helms, 114 M.S.P.R. 447, ¶ 6; 5 C.F.R. § 1201.56(c)(3). An agency’s procedural
      error is harmful if it is likely to have caused the agency to reach a conclusion
      different from the one it would have reached in the absence or cure of the
      error. 5 C.F.R. § 1201.56(c)(3).
¶16        Here, the agency proposed the appellant’s suspension in November 2011
      based on misconduct that allegedly occurred from January 2009 through January
      2010. IAF, Tab 1 at 12-20. In her closing brief, the appellant cited to Article 39,
      Section 1(H) of the National Agreement II, which states that an investigation of
      an employee should be completed “in as timely a manner as is practicable” and
      that adverse actions “will also be administered as timely as possible.”       IAF,
      Tab 32 at 45; see IAF, Tab 29, Hearing Exhibit (Ex.) 1 at 109. Even assuming
      that the agency’s delay in effecting the suspension violated the National
      Agreement II, the appellant has not shown that such delay caused harm, i.e., that
      the agency likely would not have suspended her in the absence or cure of the
      delay.   See 5 C.F.R. § 1201.56(c)(3); see, e.g., Cambridge v. Department of
      Justice, 111 M.S.P.R. 152, ¶ 11 (2009) (the harmful error standard applies to
      alleged violations of a collective bargaining agreement); Social Security
      Administration v. Carr, 78 M.S.P.R. 313, 330-32 (1998) (finding that the
      appellant was not prejudiced by the agency’s delay in bringing an action even if
      her memory had faded), aff’d, 185 F.3d 1318 (Fed. Cir. 1999). Therefore, the
      appellant fails to establish that the agency committed harmful error by a delay in
      effecting her suspension.
¶17        The Board has also considered “stale charge” claims as raising the equitable
      defense of laches, which bars an action when an unreasonable delay in bringing
      the action has prejudiced the subject of the action. Salter, 92 M.S.P.R. 355, ¶ 10.
                                                                                            9

      The party asserting laches must prove both unreasonable delay and prejudice. Id.
      The appellant has not shown that any delay was unreasonable. 3            Her general
      claims that the agency’s delay harmed her ability to defend herself because she
      and the witnesses had difficulty remembering details regarding her case do not
      establish that the delay was prejudicial.     See IAF, Tab 32 at 45-49; see, e.g.,
      Social Security Administration v. Carr, 78 M.S.P.R. at 330-32. 4 Accordingly, she
      has not proved the equitable defense of laches.

      The appellant failed to prove that the agency erred by not following negotiated
      procedures regarding alternative discipline.
¶18         The appellant asserts that the agency violated Article 38, Section
      2(E)-(F)(1) of the National Agreement II by initiating an adverse action, the
      proposed 30-day suspension, instead of the “traditional” discipline of a 5-day
      suspension considered in the alternative discipline notice. PFR File, Tab 1 at
      23-26, Tab 5 at 13-15; see IAF, Tab 7, Subtab 4m, Tab 29, Ex. 1 at 105.
      However, the agency was not obligated to propose the 5-day suspension in

      3
        The appellant’s supervisor testified that he did not believe he had an obligation to
      inform the appellant of the TIGTA investigation, which commenced in June 2009.
      Hearing Transcript (HT) at 209; see ID at 22; IAF, Tab 7, Subtab 4c at 707. The
      investigator completed interviews with the appellant and other witnesses by April 2010.
      See, e.g., IAF, Tab 7, Subtab 4c at 735-40. After the TIGTA investigation was
      completed in January 2011, IAF, Tab 7, Subtab 4c at 707-08, the proposing official
      proposed alternative discipline in June 2011, IAF, Tab 7, Subtab 4m, and the appellant
      rejected the alternative discipline offer in June 2011, see IAF, Tab 1 at 36. After the
      proposing official proposed the 30-day suspension in November 2011, IAF, Tab 1 at
      12-20, the appellant did not provide her written reply until February 2012 and her oral
      reply in March 2012, IAF, Tab 7, Subtabs 4h-4i. Part of the delay was caused by the
      appellant’s multiple requests for additional time to respond to the proposed suspension.
      IAF, Tab 7, Subtab 4j. The deciding official issued the decision letter in August 2012.
      IAF, Tab 1 at 26-28.
      4
        The appellant argues for the first time on review that she was unable to provide
      specific evidence of her work-related activity because her apartment building was
      destroyed by a fire in May 2013 and because IRS regulations require audit records to be
      returned to the taxpayer or shredded after the completion of an audit. PFR File, Tab 1
      at 6. Because she failed to raise these arguments below and has not shown that
      evidence of such conditions was unavailab le despite due diligence when the record
      closed, the Board will not address these claims further. See 5 C.F.R. § 1201.115(d).
                                                                                        10

      accordance with Section 2(F)(1) because the appellant never requested
      consideration of the alternative discipline option and there was never a meeting
      on the subject between the agency and the appellant. See IAF, Tab 1 at 36, Tab
      29, Ex. 1 at 105. Thus, we agree with the administrative judge’s finding that the
      agency did not breach the collective bargaining agreement because the appellant
      declined the agency’s offer of alternative discipline. See ID at 33.

      The appellant failed to prove her affirmative defense of retaliation for protected
      EEO activity.
¶19        The appellant reiterates on review her affirmative defense of retaliation for
      protected EEO activity.     PFR File, Tab 1 at 19-23, Tab 5 at 11-13; see IAF,
      Tab 32 at 37-41. In order to meet her ultimate burden of proof on retaliation for
      EEO activity, the appellant must establish not only that she engaged in protected
      activity and that the accused official was aware of that activity but also that there
      is a “genuine nexus” between the alleged retaliatory motive and the adverse
      action. Rhee v. Department of the Treasury, 117 M.S.P.R. 640, ¶ 26 (2012). To
      establish a genuine nexus, the appellant must show that the action was taken
      because of the protected activity.    Id.   This requires the Board to weigh the
      severity of the appellant’s alleged misconduct against the intensity of the
      agency’s motive to retaliate. Id.
¶20        The appellant contends that her supervisor demonstrated retaliatory intent
      by reporting to TIGTA his observation of her nonwork-related use of government
      equipment, by imposing a performance improvement plan (PIP) on her, and by
      making “derisive comments” about her EEO complaint. PFR File, Tab 1 at 13-16,
      18-21, 23, Tab 5 at 10-13. To support her argument that her supervisor initiated
      the TIGTA investigation in retaliation for protected EEO activity, the appellant
      cites to Rhee. PFR File, Tab 1 at 13, 15-16, Tab 5 at 10. In Rhee, the Board
      found that the supervisor’s “referral and repeated inquiries” to TIGTA and “prior
      discipline of the appellant” demonstrated a “pattern of retaliation” against her for
      her protected activities.   Rhee, 117 M.S.P.R. 640, ¶¶ 36-37.      Specifically, the
                                                                                       11

      supervisor in Rhee spurred an investigation by referring an email exchange to
      TIGTA and then by contacting the TIGTA Office of Chief Counsel after TIGTA
      initially decided not to investigate the alleged misconduct.     Id., ¶¶ 2-4.    In
      contrast, the supervisor here made an initial report to TIGTA, which then
      independently decided to conduct an investigation. See HT at 8-10; see also ID at
      28.   A retaliatory investigation claim should be considered in determining the
      strength   of    the   agency’s   evidence   supporting   the   agency’s    action.
      Rhee, 117 M.S.P.R. 640, ¶ 31. In making this determination, the Board looks at
      the investigation’s origins and the reason the matter was referred for
      investigation.   Id.   Here, the administrative judge found that the supervisor
      credibly testified that he believed it was his responsibility to report to TIGTA
      what he believed could be fraud, waste, and abuse. ID at 28; see HT at 242-44.
      Therefore, we agree that the appellant failed to prove that the investigation was
      referred for retaliatory reasons. See ID at 27-28.
¶21         The administrative judge also addressed the appellant’s argument that her
      placement on a PIP by her supervisor was retaliatory.           ID at 19.       The
      administrative judge stated that, although she considered all the record evidence
      as it related to the appellant’s suspension, she could not adjudicate her possible
      reprisal claims outside of her suspension in the instant appeal. Id. The appellant
      fails to provide a reason to disturb the administrative judge’s finding.        See
      Crosby, 74 M.S.P.R. at 105-06. The appellant’s last example of her supervisor’s
      retaliatory intent is based on statements he made during a TIGTA interview that
      he did not feel supported by management and had considered stepping down after
      the appellant’s settlement agreement was revoked. See IAF, Tab 7, Subtab 4c at
      1253-54. The appellant does not prove that the administrative judge improperly
      discounted the supervisor’s statements when they were part of the record. See
      Marques, 22 M.S.P.R. at 132.
¶22         The appellant also alleges that the proposing official demonstrated
      retaliatory intent by increasing the proposed penalty from a 5-day suspension to a
                                                                                        12

      30-day suspension without justification. PFR File, Tab 1 at 21-22, Tab 5 at 12.
      The administrative judge considered the appellant’s argument and found credible
      the proposing official’s explanations for the increase in penalty, namely, that he
      relied on the advice of Labor Relations regarding both proposed suspensions,
      sought advice from General Legal Services regarding the 30-day suspension, and
      reviewed the ROI before proposing the 30-day suspension. ID at 24-25, 28-29;
      see HT at 178-82, 193-95. Moreover, the proposing official based the proposed
      30-day suspension on an additional charge of making false statements in matters
      of official interest that was not considered in the alternative discipline notice.
      IAF, Tab 1 at 12-20, Tab 7, Subtab 4m.         The fact that the proposing official
      proposed the 30-day suspension after the appellant rejected the agency’s offer of
      alternative discipline, by itself, does not establish retaliation.      See Betz v.
      Department of Justice, EEOC DOC 0120073557, 2009 WL 363135 at *8
      (E.E.O.C. Jan. 30, 2009) (temporal proximity alone is not enough to establish that
      the agency’s actions were the result of retaliation).
¶23        Finally, the appellant alleges that the deciding official had retaliatory intent
      because she was involved in the “unsuccessful” mediation of the appellant’s 2007
      EEO complaint. PFR File, Tab 1 at 22-23, Tab 5 at 12. The administrative judge
      found that the deciding official credibly testified that the appellant’s prior EEO
      complaint had no influence on her decision to suspend the appellant for 15 days.
      ID at 29-30; see HT at 119-20.       The administrative judge also held that “the
      appellant has produced no evidence that [the deciding official] retaliated because
      [the appellant] chose to revoke the agreement.” ID at 29. For these reasons, we
      find that the appellant has not provided a reason to disturb the administrative
      judge’s finding that she failed to prove her affirmative defense of retaliation
      based on her prior EEO activities. See ID at 31; Crosby, 74 M.S.P.R. at 105-06.
                                                                                               13

      The administrative judge correctly determined that the 15-day suspension
      promotes the efficiency of the service and does not exceed tolerable limits of
      reasonableness.
¶24         In her petition for review, the appellant argues that the deciding official
      misapplied the Douglas factors 5 and the suspension was excessive under the
      circumstances. PFR File, Tab 1 at 26-27, Tab 5 at 15. The appellant does not
      dispute that the agency proved the existence of a nexus between the sustained
      misconduct and the efficiency of the service. Where, as here, all of the agency’s
      charges have been sustained, the Board will review an agency-imposed penalty
      only to determine if the agency considered all of the relevant Douglas factors and
      exercised management discretion within tolerable limits of reasonableness.
      Portner v. Department of Justice, 119 M.S.P.R. 365, ¶ 10 (2013). In determining
      whether the selected penalty is reasonable, the Board gives due deference to the
      agency’s discretion in exercising its managerial function of maintaining employee
      discipline and efficiency. Id. The Board will modify a penalty only when it finds
      that the agency failed to weigh the relevant factors or that the penalty the agency
      imposed clearly exceeded the bounds of reasonableness.              Id.   However, if the
      deciding official failed to appropriately consider the relevant factors, the Board
      need not defer to the agency’s penalty determination. Id.
¶25         The administrative judge concluded that the appellant’s 15-day suspension
      did not exceed the tolerable limits of reasonableness and sustained the agency’s
      action. ID at 34-35. The appellant contends on review that the administrative
      judge failed to address her argument that the deciding official improperly applied
      the agency’s penalty guidelines. PFR File, Tab 1 at 26-27, Tab 5 at 15; see IAF,
      Tab 32 at 32-35. We modify the initial decision to supplement the administrative
      judge’s penalty analysis regarding the deciding official’s consideration of the
      penalty guidelines. The deciding official testified that she considered the penalty

      5
        In Douglas v. Veterans Administration, 5 M.S.P.R. 280, 305-06 (1981), the Board
      articulated a nonexhaustive list of 12 factors that are relevant in assessing the penalty to
      be imposed for an act of misconduct.
                                                                                            14

      guidelines when making her decision. HT at 110-12, 165-67. Specifically, she
      testified that she considered the following charges and penalties within the IRS
      Guide to Penalty Determinations: (1) category B under disclosure of taxpayer
      information, records, and taxpayer privacy violations; (2) category A under false
      or misleading statements; and (3) category A under misuse/abuse/loss or damage
      to government property. HT at 110-12, 165-67; see IAF, Tab 7, Subtab 4r at 17,
      21, 25. Based on the deciding official’s testimony and the penalty guidelines, we
      find that the appellant failed to prove that the deciding official inappropriately
      followed the penalty guidelines. 6
¶26         We further modify the initial decision to supplement the administrative
      judge’s penalty analysis regarding the deciding official’s consideration of
      alternative sanctions. The deciding official testified that she considered, among
      other things, the appellant’s written reply to the proposed 30-day suspension. HT
      at 77.   The appellant argued in her written reply that the proposed 30-day
      suspension was unreasonable because “[m]anagement originally proposed a five
      day suspension based on the same alleged misconduct” and “[n]o new additional
      information was received to justify an enhanced penalty.” IAF, Tab 7, Subtab 4i
      at 5. The deciding official further testified that she was aware of the proposing
      official’s initial offer of alternative discipline in lieu of a 5-day suspension, HT at
      147, and a copy of the alternative discipline notice was included in the appellant’s
      written reply, IAF, Tab 7, Subtab 4i at 83-84. Based on the deciding official’s
      testimony and the appellant’s written reply to the proposed 30-day suspension, we
      find that the deciding official properly considered alternative sanctions, including


      6
         To the extent that the appellant argued that a different version of the penalty
      guidelines should have applied, she failed to provide a copy of the different version and
      no such version exists in the record. See IAF, Tab 32 at 33-34. Even assuming, as the
      appellant claims, that the recommended penalties for a first offense of making false
      statements were changed to anything from a written reprimand up to a 20-day
      suspension, such a range of penalties is consistent with the appellant’s 15-day
      suspension. See id.
                                                                                      15

      the lesser penalty of a 5-day suspension initially contemplated by the proposing
      official. See IAF, Tab 7, Subtab 4g (deciding official’s checklist); see also HT at
      114.     Additionally, we find the 15-day suspension to be a reasonable penalty
      because it was based on the additional charge of making false statements in
      matters of official interest, which was not cited in the alternative discipline
      notice. IAF, Tab 1 at 12-20, 26-28, Tab 7, Subtab 4m. We also defer to the
      administrative judge’s finding that the proposing official’s explanations for the
      increase in penalty were credible. See supra ¶¶ 12-14, 22; see also ID at 24-25,
      28-29.
¶27          The appellant further argues that her 15-day suspension is inconsistent with
      other lesser penalties that the agency has issued to similarly-situated employees.
      PFR File, Tab 1 at 26-27, Tab 5 at 15; see ID at 25-27; IAF, Tab 32 at 43-45. To
      establish disparate penalties, the appellant must show that there is enough
      similarity between both the nature of the misconduct and the other factors to lead
      a reasonable person to conclude that the agency treated similarly-situated
      employees differently, but the Board will not have hard and fast rules regarding
      the outcome determinative nature of these factors.        Boucher v. U.S. Postal
      Service, 118 M.S.P.R. 640, ¶ 20 (2012) (citing Lewis v. Department of Veterans
      Affairs, 113 M.S.P.R. 657, ¶ 15 (2010)).       An appellant’s initial showing of
      disparate penalties triggers an agency’s burden to prove a legitimate reason for
      the difference in treatment between the appellant and other employees.
      Boucher, 118 M.S.P.R. 640, ¶ 24.
¶28          Specifically, the appellant alleges that the deciding official and the
      administrative judge improperly discounted her evidence of comparators by
      requiring that any comparator be charged with the same three charges as the
      appellant. PFR File, Tab 1 at 26, Tab 5 at 15; see ID at 27. The deciding official
      testified that she consulted with Labor Relations to find similarly-situated
      employees but did not find any valid comparators. HT at 109-10, 128-42. The
                                                                                            16

      administrative judge considered the appellant’s evidence of 17 personnel alerts. 7
      ID at 25-27; see IAF, Tab 27 at 18-37. The administrative judge’s finding that
      the employees in the alerts were not similarly situated to the appellant because of
      the number of their charges was not improper.           See Reid, 118 M.S.P.R. 396,
      ¶¶ 22-23 (proffered comparators were not similarly situated for purposes of
      establishing a disparate penalties claim where the administrative judge sustained
      three charges against the appellant, and the appellant alleged that the
      comparators’ misconduct was similar as to only one charge).                 A reasoned
      comparison of the totality of the circumstances surrounding the misconduct
      engaged in by the 17 alleged comparators, versus the totality of the circumstances
      surrounding the appellant’s misconduct, does not show that the misconduct
      engaged in by the comparator employees was as serious as, or more serious than,
      the misconduct engaged in by the appellant.         See Portner, 119 M.S.P.R. 365,
      ¶ 21. For these reasons, we find that the appellant’s 17 proffered comparators
      were not similarly situated to her and that she failed to prove her disparate
      penalties claim.
¶29         Under the circumstances of this case, we find that the deciding official
      properly weighed the relevant Douglas factors and that the 15-day suspension did
      not exceed the tolerable limits of reasonableness.

      The appellant has failed to prove that the administrative judge was biased or
      abused her discretion.
¶30         To the extent the appellant believes that the administrative judge was biased
      in favor of the agency, we disagree. PFR File, Tab 1 at 4-5, 13-18, Tab 5 at 4-9.

      7
        The administrative judge analyzed the appellant’s proffered comparators in the context
      of her EEO retaliation claim. See ID at 25-27. The standard for determ ining whether
      employees are similarly-situated for purposes of an EEO retaliation claim, however,
      differs from the standard for determin ing whether they are similarly-situated for
      purposes of a disparate penalties claim. See Lewis, 113 M.S.P.R. 657, ¶ 15 n.5; see a lso
      Hooper v. Department of the Interior, 120 M.S.P.R. 658, ¶ 8 (2014). Nonetheless,
      applying the standard in Lewis and Boucher, we reach the same conclusion that none of
      the proffered comparators were similarly situated.
                                                                                      17

      The appellant generally alleges that the administrative judge’s ruling evidenced
      bias because she “ignored” the appellant’s evidence.     PFR File, Tab 1 at 4-5,
      13-18, Tab 5 at 4-9.    She also alleges that improper ex parte communications
      occurred between the agency representative and the administrative judge, which
      indicate favoritism. PFR File, Tab 1 at 14 n.2. The appellant has not proven that
      any improper ex parte communications occurred, nor did she timely raise this
      issue below through procedures set forth in the Board’s regulations. See 5 C.F.R.
      § 1201.42(b).   Moreover, the agency representative declared under penalty of
      perjury that the merits of the case were not discussed during the alleged event.
      See PFR File, Tab 4 at 10 n.2.        We find these broad allegations of bias
      insufficient to overcome the presumption of honesty and integrity that
      accompanies administrative adjudicators.        See Oliver v. Department of
      Transportation, 1 M.S.P.R. 382, 386 (1980).
¶31        Additionally, the appellant alleges that the administrative judge improperly
      interrupted the appellant’s examination of her supervisor during the hearing. PFR
      File, Tab 1 at 13-15; see HT at 214-16, 236-37.       She further argues that the
      administrative judge erroneously thought that her supervisor could not retaliate
      against the appellant because he was not the proposing or deciding o fficial. PFR
      File, Tab 1 at 13; see HT at 214-15. Although the administrative judge expressed
      doubt as to the relevance of the supervisor’s retaliatory motive, an administrative
      judge has wide discretion to control the proceedings, including the authority to
      exclude testimony she believes would be irrelevant, immaterial, or unduly
      repetitious. Sanders v. Social Security Administration, 114 M.S.P.R. 487, ¶ 10
      (2010); see 5 C.F.R. § 1201.41(b)(6), (10). The administrative judge allowed the
      appellant to present evidence and to examine the supervisor regarding all relevant
      issues, including her affirmative defense of retaliation.     See HT at 207-39,
      258-62.   Thus, the appellant has not shown any abuse of discretion by the
      administrative judge.
                                                                                          18

¶32        In conclusion, we find no reason to disturb the administrative judge’s
      findings that the agency proved all three charges, demonstrated a nexus between
      the misconduct and the efficiency of the service, and imposed a penalty within the
      tolerable limits of reasonableness. 8 See Crosby, 74 M.S.P.R. at 105-06.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
      of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
      submit your request by regular U.S. mail, the address of the EEOC is:
                                Office of Federal Operations
                         Equal Employment Opportunity Commission
                                      P.O. Box 77960
                                 Washington, D.C. 20013

           If you submit your request via commercial delivery or by a method
      requiring a signature, it must be addressed to:
                                Office of Federal Operations
                         Equal Employment Opportunity Commission
                                     131 M Street, NE
                                       Suite 5SW12G
                                 Washington, D.C. 20507

           You should send your request to EEOC no later than 30 calendar days after
      your receipt of this order. If you have a representative in this case, and your
      representative receives this order before you do, then you must file with EEOC no


      8
        The appellant requests a ruling on the Board’s jurisdiction over the 5-day suspension
      contemplated in the alternative discipline notice. PFR File, Tab 1 at 27, Tab 5 at 16;
      see IAF, Tab 32 at 49, 51-57. Under chapter 75, a proposed or effected 5-day
      suspension is not appealable to the Board; thus, we lack jurisdiction to consider that
      action. See 5 U.S.C. §§ 7512, 7513(d); 5 C.F.R. §§ 752.405(a), 1201.3(a)(1).
                                                                                   19

later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.           See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           20

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.